The opinion of the court was delivered by
Fort, J.
Gertiorari is the proper remedy to review proceedings of a District Court in forcible entry and detainer and tenancy proceedings under sections 95 to 106 and-107 to 117 of the District Court act of 1898. Pamph. L., p. 593.
The act of 1902, relative to-appeals to the Supreme Court, applies only to such cases as were made appealable under section 116 of the District Court act, and does not apply to forcible entry and detainer and tenancy cases. Pamph. L., p. 565.
Review on .certiorari in forcible entry and detainer and tenancy cases, under the District Court act, is confined to the question of whether the court had jurisdiction as heretofore. Layton v. Dennis, 14 Vroom 380; Coe v. Haines, 15 Id. 134; Brahn v. Jersey City Forge Co., 9 Id. 74.
The District Court had jurisdiction in this case and the record shows the case was properly submitted to the jury on the facts and that the jury found for the defendant.
The judgment of the District Court is affirmed, with costs.